Title: From John Adams to David Perry, 29 July 1798
From: Adams, John
To: Perry, David



To the Students of Williams College State of Massachusetts
GentlemenJuly 29th. 1798—

I have not been less surprised than delighted with an address from one hundred and thirty Students of Williams College presented to me by the President of the Senate pro tempore Mr Sedgwick.
So large a number in so recent an Institution, as it shows the flourishing circumstances of our Country at present, affords a most pleasing prospect of young Citizens, in a course of Education, for the future Government, Instruction and Service of the Country.
The composition of your address shows a respectable sample of your literary talents, as the principles and sentiments it contains, do honor to your heads and hearts. It is impossible for the unperverted mind of youth, to see the world, filled with violence, as it was before the flood, and every virtue, and every principle trampled under foot, without feeling his soul fired with a generous indignation. Your readiness to oppose the torrent with all your youthful energy, and risque your lives in defence of your Country national rights, is greatly to your honor.
The testimony of your opinion, in favour of the candour, firmness and moderation of my administration, is the more valuable, as you have not been educated in the School of adulation, and speak the pure sentiments of Independence.
When your eyes are fixed of the continuance of our National prosperity. The talents and energies of the rising generation, are a sure pledge of our safety, and the growing importance of America

John Adams